— Judgment entered November 1, 1982 and order entered October 20, 1982, Supreme Court, New York County (Blyn, J.), granting defendants’ motion for summary judgment, in part, and awarding summary judgment to plaintiff in part, is reversed, on the law, to the extent appealed from by defendants, and plaintiff’s request for summary judgment is denied, without costs. Notwithstanding the written agreement for purchase of a debenture, there is an issue of fact as to whether plaintiff knew that no debentures were available and requested that stock be substituted. Further we note that although all causes of action in the complaint appear to be directed against both defendants, the first cause of action appears to allege only an agreement with the individual defendant. We do not pass on the propriety of the judgment and order to the extent that they grant relief to defendants as there is no appeal from that branch of the judgment and order. Concur — Sullivan, J. P., Silverman, Bloom and Kassal, JJ.